Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.
Applicant’s election without traverse of In2O3 and trimethylindium in the reply filed on 7/13/2022 is acknowledged.
Claims 1-10 and 12-19 read on elected claims.  Claims 11 and 20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 requires “the first metal aducts” wherein the claim merely requires a first metal adduct and therefore this plurality lacks antecedent basis in the claims.
Claim 19 also includes a typographical error “aducts” should more reasonably be “adducts” to conform to claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20180010248 by Darling et al.
Claim 1:  Darling discloses a method depositing a oxide comprising: providing a base material in a reactor; and depositing an oxide using sequential infiltration synthesis (SIS) process including at least one cycle of: 
pulsing a first metal precursor comprising indium or gallium into the reactor for a first metal precursor pulse time; 
exposing the base material to the first metal precursor for a first metal precursor exposure time and at a first partial pressure, 
the first metal precursor infiltrating at least a portion of the base material and binding therein with the base material; purging the reactor of the first metal precursor; 
pulsing a co-reactant precursor into the reactor for a first co-reactant pulse time; exposing the base material to the co-reactant precursor for a co-reactant precursor exposure time and at a second partial pressure, the co-reactant precursor infiltrating at least a portion of the base material and binding therein to form the oxide;
 and purging the reactor of the co-reactant precursor (see e.g. 0025-0032).
 Darling discloses a metal oxide (0030 using metal precursor and oxygen source) and also discloses using metal precursor of trimethylindium and thus reasonably discloses indium oxide as claimed.
Claim 2-3:  Darling discloses 1 to 500 seconds (0033).
Claim 4:  Darling discloses purging and vacuum (0032-0033).
Claims 6-7:  Darling discloses 1 second to 500 seconds or 120 seconds for example for the second reactant pulse (0028).
Claim 8:  Darling discloses purging and vacuum (0032-0033).
Claim 9:  Darling discloses trimethylindium (0027).
Claim 10:  Darling discloses water or zone (0030).
Claim 12:  Doping is not clearly define and therefore this would be encompassed by the prior art process, i.e. would include doping with the materials specifically disclosed (e.g. second or third cycle).
Claim 15:  Darling discloses 70-90C (0026).
Claim 16:  Darling discloses SIS process as discussed above and discloses alternating cycles of first and second precursor to react the first metal adduct within the base material (i.e. first metal precursor coated on the substrate) and forms the oxide (0031).
Claim 17:  Darling discloses at least 10 cycles (0029).
Claim 18:  Darling discloses 70-90C (0026).
Claim 19:  Darling does not disclose the amount of first adducts; however, this is simply a recognition of the result of the process steps taken and the claims do not illustrate any specific requirements necessary to achieve this results.  Darling discloses the same process steps and precursors and thus must necessarily have the same results unless the applicant is performing different process steps or different precursors that are neither claimed nor disclosed as being required to achieve these results.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling.
Claims 1-4, 6-10, 12, 15-19:  The examiner maintains the positions as set forth above that Darling reasonably discloses group 13 oxide as claimed.  Alternatively, because Darling discloses trimethyl indium as metal precursor and water/ozone as oxygen precursor for depositing a metal oxide layer, it would have been obvious to use these discloses precursors with a reasonable expectation of predictable results in the deposition of the group 13 oxide. 
As for the partial pressure, times of reactants and purges, temperature of base material, the ranges as taught by the prior art overlap/encompass the claimed ranges and therefore additionally make obvious the entire ranges.  Additionally, these are taught by Darling as being result effective variables and adjustable (031-0034) to achieve the desired deposition and therefore taking the references collectively, it would have been obvious to have determined the appropriate and optimum partial pressure, times and temperature to achieve the desired deposition. 
Claim 5:  While the prior art fails to explicitly disclose the purge time as claimed, the examiner notes that purging time would have recognized as a result effective variable directly affecting the degree of purging (too little and not enough purge exists and too long results in inefficient process) and therefore it would have been obvious to have determined the appropriate and optimum purge time to achieve the desired deposition.
Claim 15:  Darling fails to explicitly disclose the first partial pressure as claimed; however, discloses the adjustment of the partial pressure to provide infiltration into the base material (0031) and discloses the partial pressure is larger than typical ALD partial pressures.  Therefore, it would have been obvious to have determined the appropriate and optimum partial pressure to achieve the desired deposition.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling taken collectively with US Patent Application Publication 20170203258 by Darling, hereinafter USPP 258.
Claim 12:  While the examiner maintains the position as set forth above, the examiner cites here USPP 258 which also discloses a SIS deposition of a metal oxide and discloses doping such (0028) to adjust the properties of the thin film and therefore using a doping would have been obvious to one of ordinary skill in the art to achieve the benefits of adjusting the film properties.
Claim 13:  Darling discloses various base materials, including polyimides, acrylics, polyamides (0023); however, fails to explicitly discloses the claimed base material.  However, USPP 258 also discloses a SIS of a foam substrate (abstract) and discloses using any known base material including polyimides, poylamides, acrylic and discloses including PMMA in the base material (0029, 0033) and therefore taking the references collectively it would have obvious to one of ordinary skill in the art at the time of the invention to have modified Darling to use the PMMA as part of the base material with a reasonable expectation of predictable results because Darling discloses using known base materials for SIS and USPP 258 discloses such known bases include those as taught by Darling and also those that comprises PMMA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/             Primary Examiner, Art Unit 1718